UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7630


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANTHONY JENKINS, a/k/a Domonique Jenkins, a/k/a Todd
Jenkins, a/k/a Tone,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:93-cr-00081-2)


Submitted:   April 19, 2012                 Decided:   June 15, 2012


Before WILKINSON and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Michael Anthony Jenkins, Appellant Pro Se. William David Muhr,
Melissa Elaine O’Boyle, Assistant United States Attorneys,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Anthony Jenkins appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce

his sentence.        Jenkins was sentenced to life imprisonment in

1994   after    pleading       guilty    to   conspiracy    to   distribute    and

possess    with    intent   to      distribute    heroin,   cocaine    base,   and

cocaine, in violation of 21 U.S.C. § 846 (2006).                     The district

court subsequently granted the Government’s Fed. R. Crim. P. 35

motion    for   reduction      of   sentence     for   substantial    assistance,

reducing Jenkins’ sentence to 270 months’ imprisonment.

            Pursuant to U.S. Sentencing Guidelines Manual (“USSG”)

§ 1B1.10 (2011), when a defendant’s applicable Guidelines range

has been lowered by an amendment to the Guidelines, the district

court may reduce the defendant’s term of imprisonment pursuant

to § 3582.        We review the denial of a § 3582(c)(2) motion for

abuse of discretion.           United States v. Munn, 595 F.3d 183, 186

(4th Cir. 2010).         A district court abuses its discretion when it

relies upon an erroneous factual or legal premise.                       DIRECTV,

Inc. v. Rawlins, 523 F.3d 318, 323 (4th Cir. 2008).

            Generally, a district court “may not, upon a motion

for a reduction of sentence, sentence the defendant to a term of

imprisonment      that    is     below    the    amended    guidelines    range.”

United States v. Stewart, 595 F.3d 197, 201 (4th Cir. 2010).

(citing USSG § 1B1.10(b)(2)(A)).                 However, when the “original

                                          2
term       of   imprisonment       imposed    was     less    than     the      term     .    .    .

provided by the guidelines range applicable to the defendant at

the time of sentencing, a reduction comparably less than the

amended guidelines range . . . may be appropriate.”                                     Id.       We

recently held that the “original term of imprisonment” means

“the sentence the defendant is serving at the time he makes his

Section         3582(c)(2)    motion.”         Id.     at     202.         Thus,       “when       a

defendant is serving a below-guidelines sentence as a result of

a Rule 35 motion by the government, if the defendant makes a

motion under section 3582(c)(2), his sentence may be further

reduced comparable to the previous reduction received.”                                  Id. at

203.

                 Jenkins    was    held     responsible       for    5.67       kilograms         of

cocaine         base.      Although       Jenkins    was     subject       to    an    advisory

Guidelines         range     of    life    imprisonment        at    the        time    of    his

sentencing, under the Guidelines as amended pursuant to the Fair

Sentencing Act of 2010, Jenkins’ advisory Guidelines range is

now 324 to 405 months’ imprisonment. 1                       USSG § 2D1.1.              Although

Jenkins’ current sentence of 270 months is below the amended

Guidelines         range,    the    district        court    had     the     discretion           to

further         reduce     Jenkins’       sentence     to     reflect       the        reduction

       1
       Amendment 750, which amended the Guidelines in accordance
with the Fair Sentencing Act of 2010, became retroactive on
November 1, 2011. USSG § 1B1.10(c) (2011).



                                              3
previously      granted     for    his      substantial        assistance    to   the

Government.

           In    denying        Jenkins’       motion,    however,    the    district

court failed to provide an explanation for its decision.                      We are

therefore unable to assess whether the district court abused its

discretion in denying Jenkins’ motion. 2                  Accordingly, we vacate

the district court’s order and remand for reconsideration of the

§ 3582 motion.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court     and    argument      would     not   aid   the   decisional

process.

                                                               VACATED AND REMANDED




     2
       It is possible, for example, that the district court
denied Jenkins’ motion under the misapprehension that § 3582 did
not authorize a further reduction of Jenkins’ sentence.    Or it
may be that the district court fully appreciated its authority
to further lower Jenkins’ sentence and declined to do so for
sound reasons well within its discretion.      We simply do not
know. Our decision to vacate the district court’s order, then,
should not be construed on remand as any indication on our part
that we have prejudged the appropriate resolution of Jenkins’
§ 3582 motion. That decision is properly reserved in the first
instance for the district court.



                                           4